          Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 1 of 34                             FILED
                                                                                           2020 Sep-11 PM 03:53
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


JOE MYHAND, INDIVIDUALLY                        )
AND ON BEHALF OF ALL OTHERS                     )
SIMILARLY SITUATED,                             )
                                                )
        Plaintiff,                              )   CIVIL ACTION CASE NUMBER:
                                                )         (CLASS ACTION)
v.                                              )
                                                )
THE FRESH MARKET, INC.                          )
a DELAWARE CORPORATION                          )
                                                )
        Defendant.                              )


                             INDIVIDUAL AND CLASS ACTION
                              COMPLAINT AND DEMAND FOR
                                      JURY TRIAL


        Plaintiff, Joe Myhand (“Plaintiff”) files this Individual and Class Action Complaint

against Defendant, The Fresh Market, Inc. a Delaware Corporation (“Fresh Market”) and

alleges as follows:

                                       INTRODUCTION

     1. Plaintiff brings this action individually and on behalf of a class of similarly situated

persons for compensatory and statutory damages as a result of Fresh Market marketing

its bakery goods in violation of federal food marketing regulations. Plaintiff further makes

this claim against Fresh Market for breach of Fresh Market’s express and implied

warranties and breach of implied agreement of good faith.

     2. Plaintiff, Joe Myhand, is a resident of Shelby County, Alabama. Plaintiff shops

from time to time at Fresh Market’s location at 4700 US 280, Birmingham, Jefferson


                                                1
          Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 2 of 34




County, Alabama. On May 25, 2020, Plaintiff visited said Fresh Market location and

purchased several items including the products in question, prepackaged containers of

bakery goods from the Fresh Market’s bakery department.1 Plaintiff expected that the

Defendant’s bakery goods were being baked, packaged and sold in conformity with legal

requirements. After the purchase, Plaintiff learned that such was in violation of the Food

& Drug Administration’s (FDA) clear requirements to place Nutrition Labels on its food

products.

    3. Fresh Market is an American chain of gourmet supermarkets based in Greensboro,

North Carolina but incorporated under the laws of the State of Delaware.2 Fresh Market

was founded by Ray and Beverly Berry on March 5, 1982, in Greensboro, North Carolina.

The Berrys’ idea was to develop a better grocery store that brought back the feeling of

open European-style markets.3 The company operates at last report 176 stores in 24

states,4 located in the Southeast, Midwest, Mid-Atlantic and Northeast, with plans for

continued expansion throughout the country. Fresh Market, on November 5, 2010, began

trading on Nasdaq using the symbol TFM.5 Apollo Global Management, LLC (APO), a

leading global alternative investment manager, has acquired the stock of Fresh Market




1
  Attached as Exhibit A is Mr. Myhand’s purchase receipt.
2
  “Contact Us (http://www.freshmarket.com/company/contactus.aspx) Archived
(https://web.archive.org/web/20100923033804/http://freshmarket.com/company/contactus.aspx) 2010-09-23 at
the Wayback Machine.” Fresh Market. Retrieved on July 13, 2010. “Mail: 628 Green Valley Road Suite 500
Greensboro, NC 27408-7041”
3
  “Archived copy”
(https://web.archive.org/web/20070531174330/http://www.freshmarket.com/Company/history.html). Archived
from the original (http://www.freshmarket.com/Company/history.html) on 2007-05-31. Retrieved 2007-06-22.
4
  http://www.thefreshmarket.com/about.html
5
  “Report: Fresh Market raises $290 million at IPO” (http://www.news-
record.com/content/2010/11/05/article/report_fresh_market_raises>290_million_at_ipo). News & Record. 2010-
11-05. Retrieved 2010-11-05.
                                                    2
           Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 3 of 34




(TFM) as of April 27, 2016. As a result, Fresh Market became a privately held company

and Fresh Market’s common stock ceased trading on the NASDAQ.6

                                    JURISDICTION AND VENUE

    4. This court has original jurisdiction over this civil action under the Class Action

Fairness Act of 2005. The amount in controversy exceeds the sum or value of Five Million

Dollars ($5,000,000), exclusive of interest and costs, and there is minimal diversity

because named Plaintiff and certain members of the class are citizens of a different state

than Defendant, as required by 28 U.S.C. § 1332(d)(2).

    5. Venue is proper in this judicial district because Defendant conducts substantial

business in this district and the events giving rise to Plaintiff’s claim occurred in this

district, since the unlawful conduct complained of herein occurred in this district.

                                       STATEMENT OF FACTS

    6. Plaintiff’s individual claim and his claim on behalf of all others in Alabama and in

the United States who are similarly situated is based on Fresh Market violating federal

food law and regulations in selling its bakery goods without Fresh Market placing the

required Nutrition Labeling on its bakery goods prior to sale.

    7.   The fronts of the bakery goods’ packages purchased by Plaintiff are attached

hereto as Exhibits B and C.

    8.   Attached hereto as Exhibits D and E are photos of the reverse of the subject bakery

goods purchased by Mr. Myhand.




6
 “Certain Funds Affiliated with Apollo Global Management Announce Completion of the Acquisition of The Fresh
Market, Inc” (https://www.apollo.com/stockholders/press-releases/2016/04-27-2016-130904393).
www.apollo.com. Retrieved 2020-03-20.
                                                      3
        Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 4 of 34




  9.   The Food and Drug Administration (“FDA”) is responsible for assuring that foods

sold in the United States are safe, wholesome and properly labeled. This applies to foods

produced domestically, as well as foods from foreign countries. The Federal Food, Drug

and Cosmetic Act (“FD&C Act”) and the Fair Packaging and Labeling Act are the federal

laws governing food products under FDA’s jurisdiction.

  10. The Nutrition Labeling and Education Act (“NLEA”), which amended the FD&C Act,

requires foods to bear food labeling that conforms to the nutrient content claims and

certain health messages to comply with certain specifics (see CFR 101.1 et seq).

  11. To clarify the requirement upon Fresh Market as mentioned in 9. And 10. above,

the FDA first authored its Guidance for Industry: A Food Labeling Guide, in October, 2009.

The FDA recited:

             Away – From – Home Foods

             L114. Is a manufacturer that produces institutional and
             restaurant foods required to provide nutrition
             information?

             Answer: Foods which are served or sold for use only in
             restaurants and other establishments in which food is served
             for immediate consumption are exempt from nutrition labeling.
             However, if there is a reasonable possibility that the product
             will be purchased directly by consumers (e.g. club stores),
             nutrition information is required. 21 CFR 101.9(j)(2)(iii) and
             21 CFR 101.9(j)(2)(iv)(B) (emphasis added)

  12. Later, in 2013 the FDA provided an updated “Guide to Industry” to facilitate food

sales companies to better comply with the law respecting the labeling of food products.

Fresh Market was provided said Guide. A basic statement from the FDA Guide regarding




                                            4
             Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 5 of 34




Fresh Market’s legal requirements for the full labeling of the subject bakery goods

follows:7

                   (1.) Where should label statements be placed on
                        containers and packages?

                          Answer: There are two ways to label packages and
                          containers:

                          a. Place all required label statements on the front label
                          panel (the principal display panel or PDP), or,

                          b. Place certain specified label statements on the PDP
                          and other labeling on the information panel (the label
                          panel immediately to the right of the PDP, as seen by the
                          consumer facing the product).

                          21 CFR 101.1, 21 CFR 101.2, 21 CFR 101.3, 21 CFR
                          101.4, 21 CFR 101.5, 21 CFR 101.9, and 21 CFR
                          101.105

                   (2.) What are the PDP and the alternate PDP?

                          Answer: The PDP, is that portion of the package label that is most
                          likely to be seen by the consumer at the time of purchase. Many
                          containers are designed with two or more different surfaces that are
                          suitable for display as the PDP. These are alternate PDPs. 21 CFR
                          101.1

                   (3.) What label statements must appear on the PDP?

                          Answer: Place the statement of identity, or name of the food, and the
                          net quantity statement, or amount of product, on the PDP and on the
                          alternate PDP. 21 CFR 101.3(a) and 21 CFR 101.5(a)

                   (4.) Which label panel is the information panel?

                          Answer: The information panel is the label panel immediately to the
                          right of the PDP, as displayed to the consumer. If this panel is not
                          usable, due to package design and construction, (e.g., folded flaps),
                          then the information panel is the next label panel immediately to the
                          right. 21 CFR 101.2(a), (which in the case of the subject bakery goods,
                          should be on the reverse. [Fresh Market does not do that] ).

7
    “Food Labeling Guide – Guidance for Industry”, FDA; 1/2013.
                                                         5
        Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 6 of 34




   13. More specific to the present case, are the requirements for Fresh Market to have

adhered to the FDA’s requirements relative to Nutrition Labeling.


           (G1.)   Where should the Nutrition Facts label be placed on
                   food packages?

                   Answer: The Nutrition Facts label may be placed
                   together with the ingredient list and the name and
                   address (name and address of the manufacturer, packer,
                   or distributor) on the PDP. These three label statements
                   also may be placed on the information panel (the label
                   panel adjacent to the right of the PDP, or, if there is
                   insufficient space on the adjacent panel, on the next
                   adjacent panel to the right).       On packages with
                   insufficient area on the PDP and information panel, the
                   Nutrition Facts label may be placed on any alternate
                   panel that can be seen by the consumer, 21 CFR
                   101.2(b) & (e) & 101.9(i)

           (G2.)   Is it necessary to use a nutrition display with a box
                   shape on a round package?

                   Answer: Yes. Even when using the tabular display, the
                   nutrition information must be set off in a box. 21 CFR
                   101.9(d)(1)(i)

           (G3.)   Can the product name be placed within the Nutrition
                   Facts label?

                   Answer: No. The name may be placed above the box
                   that encloses the nutrition information. 21 CFR 101.9(c)
                   & (d)

           (G4.)   Can the Nutrition Facts label be oriented
                   perpendicularly as opposed to parallel, to the base
                   of the package?

                   Answer: Yes. There is no requirement that any
                   information, other than the net quantity of contents and
                   statement of identity, be printed parallel to the base of
                   the package. However, FDA urges manufacturers to
                   strive for consistency of presentation of nutrition
                                            6
             Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 7 of 34




                         information in the market and to place the Nutrition Facts
                         label so that it is readily observable and legible to the
                         consumer at the point of purchase.


                (G5.)    Is a break in the vertical alignment allowed with the
                         standard format?

                         Answer: Yes. The vertical format may be broken in
                         either of the following ways: (1) placement of the footnote
                         to the right of the panel as shown in the example in 21
                         CFR 101.9(d)(11) or (2) all vitamins and minerals that
                         are listed voluntarily (i.e., after iron) may be moved to the
                         top of the panel along with the footnote. 21 CFR
                         101.9(d)(11)


     14. Hence, one can readily ascertain that the labeling of food products is stringently

required and meticulously stated by the federal government. To maintain the health and

wellness of Americans, customary and necessary nutrition labeling has been a vital part

of food merchandising in the United States since 1994.

     15. The FDA recognizes that health and wellness of all Americans depends on proper

nutrition. FDA and the federal Center for Disease Control (CDC) have been in the

forefront of education of proper nutrition. Never before have Americans been so attuned

to proper eating habits defined by less sodium, lower fat consumption, less sugar and

lower carbohydrates. The Nutrition Label is vital more than ever, for all Americans to

know what a product contains.8

     16. Until recently, the nutrition panel that has been required on food packages was as

set out in the format below (left side). That labeling has recently changed. Fresh Market

was given substantial advance notice of a change in the nutrition labeling to be affixed to




8
    http://www.letseathealthier.com/why-is-nutrition-important.html
                                                        7
          Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 8 of 34




their food products.9 As of January 1, 2020, several changes were made to FDA’s

nutrition labeling requirements.10 The following is a side by side comparison of the prior

format label (left side) to the January 1, 2020 label requirements (right side):




    17. Despite being notified of their nutrition labeling requirements, Fresh Market has

continued to “skirt” their legal obligation to the law and to the American public. The

manner that Fresh Market places their bakery products for sale is important in defining its

responsibility. Fresh Market has not to date placed either the old nutrition label or the

new label on their subject bakery goods.



9
  https://www.federalregister.gov/documents/2016/11/25/2016-28333/uniform-compliance-date-for-food-
labeling-regulations
10
   (food/food – labeling – nutrition/industry – resources – changes – nutrition – facts – label)
                                                    8
         Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 9 of 34




  18. Plaintiff alleges that Fresh Market, upon information and belief, receives the dough

for its bakery goods in shipments either from a third-party vendor or from a Fresh Market-

owned central location. Each Fresh Market store then bakes the goods, places them in

a plastic see-through container upon which is affixed the ingredient list and name of the

bakery goods on the PDP (front) per the above FDA requirement. As stated above, the

ingredients are to be listed in descending order of predominance of weight, meaning the

ingredient weighing the most is listed first and the ingredient weighing least is listed last.

See 21 CFR 101.4(a)

  19. Fresh Market is then required by law to affix the nutrition label (noted in 16., above)

to the reverse of the bakery good’s container. But Fresh Market does not do that, thus

violating the applicable FDA regulation and placing their customers at risk, in violation of

21 U.S.C. § 343.

  20. While there are a few exemptions to nutrition labeling on food items, Fresh Market

is not exempt respecting their bakery goods. The applicable legal requirement is codified

under federal law at 21 U.S.C. 101.9(a), CFR 101.9(a):

              Nutrition information relating to food shall be provided for all
              products intended for human consumption and offered for
              sale unless an exemption is provided for the product in
              paragraph (j) of this section.

  21. One limited exemption above are pure bakeries.            Should Fresh Market have

expected to date to somehow fall under that exemption, Fresh Market is mistaken. The

concept under the applicable FDA regulation generally is that is a typical bakery produces

such things as cakes, doughnuts, muffins, pies and bread. These bakeries form their

goods on site from scratch. Generally, only bakery goods that are prepared from scratch



                                              9
        Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 10 of 34




on-site are exempt. If bakery goods are merely baked and packaged, then they are not

exempt and the required Nutrition Labeling is to be affixed.

  22. In addition, locations that prepare their bakery goods from scratch and/or which

sell its products for immediate human consumption as in a restaurant or a school

lunchroom are exempt.      Those ready-to-eat establishments are listed in the FDA’s

“Guidance to Industry” as follows:

                 The following foods are exempt from this section or are
                 subject to special labeling requirements:

                 (i)    Served in restaurants, Provided, That the food
                        bears no nutrition claims or other nutrition
                        information in any context on the label or in labeling
                        or advertising. Claims or other nutrition information
                        subject the food to the provisions of this section;

                 (ii)   Served in other establishments in which food is
                        served for immediate human consumption (e.g.,
                        institutional food service establishments, such as
                        schools, hospitals, and cafeterias; transportation
                        carriers, such as trains and airplanes; bakeries;
                        food service vendors, such as lunch wagons, ice
                        cream shops, mall cookie counters, vending
                        machines, and sidewalk carts where foods are
                        generally consumed immediately where purchased
                        or while the consumer is walking away, including
                        similar foods sold from convenience stores; and
                        food delivery systems or establishments where
                        ready-to-eat foods are delivered to homes or
                        offices), Provided, That the food bears no nutrition
                        claims or other nutrition information in any context
                        on the label or in labeling or advertising, except as
                        provided in § 101.8(c). Claims or other nutrition
                        information, except as provided in § 101.8(c),
                        subject the food to the provisions of this section. 21
                        CFR 101.9(j)(2) & (3)

  23. As stated in 12. above, in 2013, the FDA issued its updated “Food Labeling Guide,

Guidance to Industry.” The FDA further clarified the issue relative to bakeries, making it

                                            10
        Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 11 of 34




crystal clear that unlabeled bakery items apply only in a restaurant-type facility, except in

narrow circumstances:

              L118. Could FDA provide additional guidance on what
              foods sold in delis and bakeries are exempt?

              Answer: This exemption is based on 3 primary criteria: 1)
              when the food is consumed, 2) the location in which the food
              is processed and prepared, and 3) the extent to which the food
              is processed and prepared (i.e., must be ready-to-eat and of
              the type served in restaurants).

              Bakeries and delis that sell foods for immediate consumption
              (e.g., where the deli or bakery has facilities for customers to
              sit and consume the food on the premises) are considered
              analogous to restaurants and all foods sold in such
              establishments are exempt under 21 CFR 101.9(j)(2)
              provided no claims are made.

              When foods are not for immediate consumption, they may be
              exempt if they meet all the criteria listed in 21 CFR 101.9(j)(3).
              That is, when the food is ready-to-eat and is processed and
              prepared primarily on the premises of the establishment from
              which it is sold, it is exempt – regardless of how it is sold (i.e.,
              from behind a counter or in pre-portioned packages from a
              self-service shelf). However, if the food is not primarily
              processed and prepared on-site, nutrition labeling is required.

              To meet the criteria for being “primarily processed and
              prepared on-site”, the food must be augmented on site in a
              manner that changes the nutrient profile of the food (i.e.,
              filling, icing, enrobing). Washing and garnishing with nuts,
              onions or seeds would fall under the definition of “primarily
              processed and prepared” if the added foods change the
              nutrition profile of the finished product. Custom cakes are
              exempt.

              If pre-formed dough, pre-scaled/molded and par baked dough
              are merely proofed and baked or simply thawed, the product
              is considered to be “standardized” and nutrition labeling is
              required.

              Foods which are not prepared on premises and that are
              portioned to consumer specifications on-site are not required
              to have nutrition labeling (e.g., 1 lb of potato salad; 2 lb
                                              11
        Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 12 of 34




              cheese, 1 lb assorted cookies, 5 rolls). However, if these
              items are packaged and offered for sale in another section of
              the store (e.g., refrigerator case; self-service bins), nutrition
              labeling is mandatory. 21 CFR 101.9(j)(3)(iv) (Defendant
              violates this directive also).

  24. Federal law leaves little room to argue against the importance that the FDA places

on proper food labeling. In fact and in law, by Fresh Market not placing Nutrition Labeling

on their bakery goods, FDA states that Fresh Market is misleading consumers by

marketing misbranded food.

              MISBRANDED FOOD

              SEC. 403. [343] a food shall be deemed to be misbranded –

              If any word, statement, or other information required by or
              under authority of this Act to appear on the label or labeling is
              not thereon with such conspicuousness (as compared with
              other words, statements, designs, or devices, in the labeling)
              and in such terms as to render it likely to be read and
              understood by the ordinary individual under customary
              conditions of purchase and use.

              Section 403(a)(1) of the Federal Food, Drug, Cosmetic Act
              (FD&C Act) deems a food misbranded, if the labeling is false
              or misleading “in any particular.” What does “in any particular”
              mean?

              “Misleading” covers not just false claims but also when
              ambiguity or inference [a label] create(s) a misleading
              impression.” In addition, a label may be deemed misleading
              for what it fails to disclose. That is, a label can be literally true
              but still be misleading when it does not disclose an important
              fact that is “material” to consumers. (emphasis added)


              FD&C Act § 201(n)

              (n) If an article is alleged to be misbranded because the
              labeling or advertising is misleading, then in determining
              whether the labeling or advertising is misleading there shall
              be taken into account (among other things) not only
              representations made or suggested by statement, word,
                                               12
          Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 13 of 34




              design, device, or any combination thereof, but also the extent
              to which the labeling or advertising fails to reveal facts
              material in the light of such representations or material with
              respect to consequences which may result from the use of the
              article to which the labeling or advertising relates under the
              conditions of use prescribed in the labeling or advertising
              thereof or under such conditions of use as are customary or
              usual.

  25. Fresh Market has ignored its federal labeling obligations while other similar sales

outlets like Fresh Market use Nutrition Labeling on its bakery goods:

      •    Walmart – Attached as Exhibit F & G;

      •    Whole Foods – Attached as Exhibit H & I;

      •    Target – Attached as Exhibit J & K;

      •    Publix – Attached as Exhibit L & M.

  26. As reasonable consumers, Plaintiff and class members desire to purchase bakery

products with the reasonable assumption that the subject goods comply with federal law

and regulations; Fresh Market is guilty of misbranding said goods:

      •    so that such causes confusion or misunderstanding as to the source,

           sponsorship, approval or certification of goods or services;

      •    by representing that said goods have sponsorship, approval, characteristics,

           ingredients, uses, benefits or qualities that they do not have;

      •    by representing that said goods are of a particular standard, quality or grade;

      •    by marketing said bakery goods in violation of law;

      •    by engaging in an unconscionable, false, misleading, or deceptive act or

           practice in the conduct of trade or commerce; and

      •    by impliedly representing said goods are of a quality that they are not.


                                             13
                Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 14 of 34




  27. As stated above, FDA regulations anticipate that grocery outlets will market its

goods with required Nutrition Labeling and when it does not, such marketing is misleading

the consumer, including Plaintiff and the classes. Plaintiff and the class paid the price for

said bakery goods as required by Defendant only to receive less value than if legal

Nutrition Labeling had been affixed.

                                        CLASS ALLEGATIONS

   28. Plaintiff individually, and for the Class, incorporates by reference all preceding

paragraphs as though fully set forth herein.

   29. Plaintiff brings this case individually, and as a class action, pursuant to Fed. R.

Civ. P. 23, on behalf of all persons who have incurred economic, monetary or statutory

damages as a result of Defendant’s sale and distribution of its bakery goods.

   30. Plaintiff seeks to represent the following Class:

           •        All persons residing in the United States who purchased Fresh

           Market’s bakery goods.

           And the following sub-class:

           •        All persons residing in the State of Alabama who purchased Fresh

           Market’s bakery goods.

           Excluded from the Classes are the following:

           i.    Any and all federal, state, or local governments, including but not limited to their

                 department, agencies, divisions, bureaus, boards, sections, groups, counsels,

                 and/or subdivisions;

     ii.         Individuals, if any who timely opt out of this proceeding using the correct

                 protocol for opting out;

                                                    14
            Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 15 of 34




     iii.    Current or former employees of Fresh Market;

     iv.     Individuals, if any, who have previously settled or compromised claim(s)

             relating to Fresh Market’s bakery goods; and

     v.      Any currently sitting federal judge and/or person within the third degree of

             consanguinity to any federal judge.

   31. Plaintiff seeks to recover damages on a Class-wide basis for himself and the

Class under Alabama’s breach-of-warranty law and breach of implied agreement of good

faith, as well as all other states’ similar laws as more fully described below.

   32. Fresh Market violated the rights of each Member of the Class in the same fashion

based upon Defendant’s uniform actions in its marketing, producing, sales, design and

distributing of its bakery goods.

   33. Plaintiff should be approved to maintain this action as a class action for the

following reasons:

   34. Numerosity: Members of the Class are so numerous that individual joinder is

impracticable. The proposed Class contains thousands of Members. The Class is

therefore sufficiently numerous to make joinder impracticable, if not impossible.

   35. Common Questions of Fact and Law Exist: Common questions of fact and law

exist as to all Members of the Class, including whether Defendant marketed, designed,

produced and distributed the Product with its representations and express warranties.

   36. Typicality: Plaintiff’s claims are typical of the claims of the Class. Fresh Market’s

breach of its warranties and violations of federal food safety law affected and harmed

Plaintiff and all Class Members alike. Furthermore, Plaintiff and all Members of the Class

sustained monetary and economic injuries arising out of Defendant’s unlawful conduct.

                                             15
        Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 16 of 34




Plaintiff is advancing the same claims and legal theories on behalf of himself and all

absent Class Members.

   37. Adequacy:     Plaintiff is an adequate representative of the Class because his

interests do not conflict with the interests of the Class – all seek redress and prevention

for the same unlawful conduct.        Plaintiff retained Counsel competent and highly

experienced in complex class action litigation, and he intends to prosecute this action

vigorously. The interests of the Class will be fairly and adequately protected by Plaintiff

and his counsel. Plaintiff’s claims, like those of the Class, are antagonistic to Defendant.

   38. Predominance:      Common questions of fact and law predominate over any

questions affecting individual Class Members.

   39. Superiority: A class action is superior to other available means of fair and efficient

adjudication. The injury suffered by each individual Class Member is very small in

comparison to the burden and expense of individual prosecution of the complex and

extensive litigation necessitated by Defendant’s conduct. It would be impossible for all

Members of the Class to effectively redress the wrongs done to them on an individual

basis. Therefore, a class action is the only reasonable means by which Plaintiff and the

Class may pursue their claims. Moreover, even if the Members of the Class could pursue

such individual litigation, the court system could not. Individualized litigation increases

the delay and expense to all parties, and to the court system, by the complex legal and

factual issues of this case. By contrast, the class action device presents far fewer

management difficulties, and provides the benefits of single adjudication, economics of

scale, and comprehensive supervision by a single court.




                                             16
          Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 17 of 34




   40. Plaintiff brings this action for himself and on behalf of a class of individuals in the

United States who purchased Fresh Market’s bakery goods and a subclass of individuals

in the State of Alabama who have purchased Fresh Market’s bakery goods.

                                          COUNT I

                                 BREACH OF CONTRACT

                         (On Behalf of the Class and Subclass)

   41. Plaintiff realleges and incorporates by reference all previous paragraphs of this

Complaint as if fully set forth herein.

   42. Plaintiff and the class members entered into implied agreements with Fresh

Market.

   43. The agreements provided that Plaintiff and the class members would pay

Defendant for its bakery products.

   44. The contracts further provided that Defendant would provide Plaintiff and the class

members subject bakery goods as required by law.

   45. Plaintiff and the class members paid Defendant for the products that they

purchased, and satisfied all other conditions of the agreements.

   46. Defendant breached the implied agreements with Plaintiff and the class members

by failing to comply with the material terms of providing the bakery goods as required by

law.

   47. As a direct and proximate result of Defendant’s breach, Plaintiff and the class

members have been injured and have suffered actual damages in an amount to be

established at trial.




                                             17
         Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 18 of 34




                                       COUNT II

                                BREACH OF WARRANTY

                   (On Behalf of the Class and the Alabama Subclass)

   48. Plaintiff realleges and incorporates by reference all paragraphs of this Complaint

as if fully set forth herein.

   49. Plaintiff and the class members formed contracts with Defendant at the time they

purchased items from Defendant. The terms of such contracts included implied promises

and affirmations of fact by Defendant that said bakery goods were being marketed in

compliance with applicable law.

   50. The implication of said marketing is that a requirement of law became part of the

basis of the bargain, and is part of the contracts between Defendant on the one hand and

Plaintiff and the class members on the other hand.

   51. The implied affirmation of fact and law made by Defendant was made to induce

Plaintiff and the class members to purchase goods from Defendant.

   52. Defendant intended that Plaintiff and the class members would rely on said

affirmations in making their purchases, and Plaintiff and the class members did so.

   53. All conditions precedent to Defendants’ liability under these warranties have been

fulfilled by Plaintiff and the class members in terms of paying for the goods at issue, or

have been waived. Defendant had actual and/or constructive notice of their own false

marketing, and sales practices but to date have taken no action to remedy their breaches

of implied warranty.

   54. Defendant breached the terms of the warranty because the items purchased by

Plaintiffs and the class members did not conform to the implied affirmations of fact by

                                           18
          Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 19 of 34




Defendant – that they were being sold according to law. In fact, they were not.

   55. As a direct and proximate result of Defendant’s breach of warranty, Plaintiff and

the class members have been injured and have suffered actual damages in an amount

to be established at trial.

                                         COUNT III

  INJUNCTIVE RELIEF UNDER THE ALABAMA DECLARATORY JUDGMENT ACT

   56. Plaintiff repeats and incorporates by reference all paragraphs of this Complaint as

if fully set forth herein.

   57. Plaintiff and the class need, and are entitled to, an order for injunctive and

declaratory relief declaring that Defendant’s advertising, marketing, and sales practice

alleged herein violate federal and Alabama regulations, and enjoining Defendant from

continuing such practices in their Fresh Market stores.

   58. Defendant is presently continuing each of these complained-of practices in their

stores in Alabama, and upon information and belief in all its other stores in the United

States.

   59. Plaintiff and the classes have a significant interest in this matter in that each has

been, and will again in the future, be subjected to the unlawful policies and practices

alleged herein.

   60. Indeed, Plaintiff is a frequent customer of Defendant’s store. He consistently

shops at Defendant’s store. Further, Plaintiff routinely purchases merchandise from

Defendant’s store, and is entitled to know whether the purported bakery goods will legally

display its nutrition facts. It is anticipated that members of the classes continue their same

shopping as well. Until a change is required, Plaintiff and the classes and all of Fresh

                                             19
        Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 20 of 34




Market shoppers will be regularly subjected to Defendant’s unlawful conduct alleged

herein and will be subject to such conduct in the future and otherwise.

   61. Based on the foregoing, a justifiable controversy is presented in this case,

rendering declaratory judgment appropriate.

   62. In addition, because the unlawful uniform policies of Defendant continue, and are

on-going, Plaintiff and the classes also need, and are entitled to, an order for injunctive

relief, enjoining Defendant from continuing these complained-of practices in their stores

in Alabama and across the United States.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that this case be certified and maintained as a class

action and that judgment be entered in favor of Plaintiff and the classes against Defendant

as follows:

   A. Enter an order certifying the proposed classes, designating Plaintiff as the

representative for the class and subclass that he seeks to represent, and designating the

undersigned as class counsel;

   B. Declare that Defendant is financially responsible for notifying all class members of

Defendant’s misleading sales and marketing practices alleged herein;

   C. Find that Defendant’s conduct alleged herein be adjudged and decreed in violation

of the state laws and federal laws;

   D. Grant injunctive and declaratory relief to end the challenged conduct;

   E. Grant economic and compensatory damages on behalf of Plaintiff and all members

of the classes, to the maximum extent permitted by applicable law;

   F. Grant statutory, punitive, and/or exemplary damages as permitted by law;

                                            20
        Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 21 of 34




   G. Award interest as permitted by law;

   H. Grant reasonable attorneys’ fees pursuant to law and as otherwise permitted by

statute, with reimbursement of all costs incurred in the prosecution of this action; and

   I. Grant such other relief as this Court deems just and proper.

                                          Respectfully submitted,


                                   BY:    /s/ Charles M. Thompson
                                          Charles M. Thompson, Esq. THO019
                                          ASB-6966-P77C
                                          2539 John Hawkins Pkwy.
                                          Suite 101-149
                                          Hoover, AL 35244
                                          (205) 995-0068
                                          Fax (866) 610-1650
                                          Email: cmtlaw@aol.com



                   PLAINTIFF DEMANDS TRIAL BY STRUCK JURY


                                          /s/ Charles M. Thompson
                                          Charles M. Thompson
                                           Attorney for Plaintiff




SERVE DEFENDANT via certified mail at this address:

The Fresh Market, Inc.
c/o Corporate Creations Network Inc.
4000 Eagle Point Corporate Drive
Birmingham, AL 35242




                                            21
Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 22 of 34




                              22
Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 23 of 34




                              23
Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 24 of 34




                              24
Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 25 of 34




                              25
Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 26 of 34




                              26
Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 27 of 34




                              27
Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 28 of 34




                              28
Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 29 of 34




                              29
Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 30 of 34




                              30
Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 31 of 34




                              31
Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 32 of 34




                              32
Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 33 of 34




                              33
Case 2:20-cv-01358-AKK Document 1 Filed 09/11/20 Page 34 of 34




                              34
